Case 1:20-cv-23972-UU Document 19 Entered on FLSD Docket 10/30/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-23972-CV-UNGARO
                                   MAGISTRATE JUDGE REID


 AVIEL JAUREZ MATIANO,
 and other similarly situated individuals.

         Plaintiff,
 v.

 5th AVENUE TREE EXPERTS INC. et al.,

       Defendants.
 _____________________________________/

      ORDER TO DEFENDANTS TO RESPOND TO MOTION FOR ATTORNEYS’ FEES

         This matter is before the Court on Plaintiff’s Verified Motion for Attorneys’ Fees and to

 Tax Costs pursuant to Local Rule 7.3. [ECF No. 17]. This cause has been referred to the

 Undersigned to take all necessary and proper action as required by law with respect to the Motion.

 [ECF No. 18].

         Accordingly, it is hereby ORDERED that Defendants 5th Tree Avenue Tree Experts, Inc.

 and Sami Slim, individually, shall file a response to the Motion by November 5, 2020. Defendants’

 response shall comply with S.D. Fla. L.R. 7.3(a) and describe with reasonable particularity each

 time entry or nontaxable expense to which Defendants object, both as to issues of entitlement and

 as to amount, and must provide supporting legal authority for each objection.

         DONE AND ORDERED this 30th day of October, 2020.

                                              s/Lisette M. Reid
                                              UNITED STATES MAGISTRATE JUDGE

 cc:     U.S. District Judge Ursula Ungaro; and

         All Counsel of Record
